Citation Nr: 0019843	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals, herniated nucleus pulposus with 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The claimant has a history of duty with the Air National 
Guard of Ohio and as a reserve of the Air Force, to include a 
period of training duty from April 6, 1991 to April 20, 1991.  
Her appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's degenerative disc disease of the lumbar 
spine is symptomatic and productive of some functional 
impairment, but it is not manifested by more than severe 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative residuals, herniated nucleus pulposus with 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5289, 5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a rating in excess of 40 percent for postoperative 
residuals, herniated nucleus pulposus with degenerative disc 
disease of the lumbar spine.  As an initial matter, the Board 
finds that the claimant has presented a claim that is 
plausible and capable of substantiation; her claim is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that the 
RO has obtained and fully developed all relevant evidence 
necessary for an equitable disposition of the appeal.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the claimant's 
service-connected disabilities adversely affect his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned evaluations are based, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

The claimant injured her back in April 1991 during a period 
of training duty.  She was carrying a 40-pound box when she 
felt a "popping" in her lower back, slightly above her 
waist line.  Since that time, she has undergone three 
laminectomies for pain in her lumbosacral spine.  The 
procedures were performed in December 1995, March 1996, and 
December 1996.  Her low back disability was originally rated 
under Diagnostic Code 5295, but the code was later changed to 
DC 5293 when degenerative changes were shown by X-ray 
evidence.  The postoperative residuals, herniated nucleus 
pulposus with degenerative disc disease of the lumbar spine 
are currently rated 40 percent.

According to a VA examination report of August 1996, the 
claimant's back symptoms improved for two weeks after the 
latest surgical intervention in December 1996.  However, her 
symptoms included chronic lower back pain with occasional 
radiation into her left lower extremity.  Her pain was being 
treated conservatively with an elastic lumbosacral support 
and over-the-counter medications.  On physical examination, 
she demonstrated a slow, deliberate gait.  She could not 
touch her toes, and she flexed forward to 20 degrees and 
extended to 20 degrees.  Her lateral flexion was 20 degrees 
bilaterally.  X-rays of the lumbosacral spine showed 
narrowing at L4-L5 and L5-S1.

In letters dated January 1997 and February 1997, a private 
doctor who was following the claimant's progress described 
her symptoms as "well healed."  Specifically, he reported 
in January 1997 that:

She is doing wonderfully.  Her back is 
well healed.  She has had complete relief 
of her leg pain.  She is off pain 
medication.  I am hopeful this will be 
our last problem with her L4-5 disc.  
Once again, she had a huge extruded disc 
fragment and I am pleased at her 
progress.  I have cautiously increased 
her activities and aerobic exercise.

In February 1997 the same doctor described the claimant's 
symptoms as continuing to improve.  He reported that she was 
"doing extremely well."  She had "a little aching pain" in 
her back, but no radicular pain.  Her strength and sensation 
were "quite good."  She walked and stationary bicycled for 
exercise.  The doctor was hopeful that she would continue in 
her improvement.

A medical treatment note dated September 1997 shows that the 
claimant had complained of back pain for three months.  The 
note reflected her history of three back surgeries, and the 
examining nurse reported that backache was stable.  

A VA examiner in October 1998 reported that the claimant had 
"surprisingly good lumbar spine extension and flexion," 
although she was able to come only within ten inches of the 
floor with her knees unbent.  Straight leg raising 
bilaterally caused pain in her back and buttocks at 80 
degrees.  Her back began to ache if she sat or stood for more 
than 15 minutes.  She indicated that she could walk about two 
or three blocks.  The examiner diagnosed multiple lumbar 
degenerative discs, with a left L5 radiculopathy residual.  

A VA outpatient treatment note shows that the claimant had 
begun to develop pain in her right lower extremity in 
February 1999.  The pain was constant, and the examiner noted 
that the claimant wore a corset for support.  The examiner 
did not offer an opinion as to the etiology of the right leg 
pain.

A VA examiner was asked to determine whether the veteran was 
having sciatic neuropathy or other neurological findings 
appropriate to the diseased disc.  The examiner indicated in 
June 1999 that the claimant had mild L5 radiculopathy 
secondary to the herniated disc in the right lower extremity.  
Degenerative joint disease existed in the lumbar spine.  
Physical examination revealed neuropathy involving most of 
the foot, and the claimant did have sensation along the 
lateral aspect of the right foot with decreased pinprick 
sensation.  Range of motion of the lumbar spine was 80 
degrees of flexion and 25 degrees of extension.  Right 
lateral flexion was 10 degrees and left lateral extension was 
20 degrees.  

An MRI of the claimant's back in July 1999 showed that she 
had moderately narrowed discs, moderate diffuse bulging 
discs, but no focal herniated disc in L4-L5 and L5-S1.  She 
also had mildly narrowed discs in L2-L3 and L3-L4 with 
neither having herniation, and neural foramen were widely 
patent.  Her L1-L2 disc was mild diffusely bulging.  The 
signal intensity of the lumbar bone narrow was normal.  The 
examiner stated that overall, the claimant had multilevel 
degenerative changes but no herniated discs, with no nerve 
root or soft spinal sac compression.

Under DC 5295, a 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Severe limitation of motion of the lumbar spine is rated 40 
percent.  38 C.F.R. § 4.71a, Code 5292.

Ankylosis of the lumbar spine is rated 40 percent.  
Unfavorable ankylosis warrants a 50 percent rating.  
38 C.F.R. § 4.71a, code 5289.  

The claimant's current 40 percent rating is the maximum 
evaluation allowed under either Code 5292 or 5295.  There is 
no medical evidence of unfavorable ankylosis of the lumbar 
spine to warrant a 50 percent rating under code 5289.  The 
claimant is already receiving a 40 percent rating, and thus 
no higher rating based on limitation of motion is permitted, 
even when the effects of pain on use and during flare-ups is 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In this case, the medical 
evidence shows that the claimant's lumbar spine is limited in 
motion; however, the lumbar spine is not ankylosed (fixed in 
one position), let alone ankylosed in an unfavorable 
position.  The latest medical evidence reflects that she can 
flex and extend her back.  Thus, a higher rating on such 
basis is not warranted.  

As to the question of disc disease or intervertebral disc 
syndrome, the Board notes that service connection was 
originally granted in June 1995 for lumbosacral strain and 
not disc disease.  However, a historical review of the record 
shows that following her first diskectomy in December 1995, 
the RO changed the diagnostic code to DC 5293 in its award of 
a total convalescence rating at that time.  Subsequent 
medical evidence shows that the veteran has degenerative 
changes in her spine; as such, the Board will consider the 
provision for intervertebral disc syndrome.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Code 5293.

Under DC 5293, a higher evaluation is only warranted for 
pronounced intervertebral disc syndrome.  However, none of 
the medical evidence of record shows that the claimant's low 
back symptoms are pronounced, and none of the applicable 
medical evidence characterizes her degenerative changes as 
"pronounced."  In fact, the most recent neurological 
evidence shows that she had moderately narrowed discs, 
moderate diffuse bulging discs in the upper levels of her 
lumbosacral spine, and mild changes in the lower levels of 
her lumbosacral spine.  The MRI in July 1999 further revealed 
that there was no nerve root or soft spinal compression.  The 
Board is cognizant that the claimant has developed some 
radiculopathy in her right lower extremity, as confirmed by 
the VA examination report in June 1999.  However, the 
examiner characterized that radiculopathy as mild.  

Prior to her three laminectomies, the claimant was 
experiencing moderately serious radiculopathy in her left 
lower extremity.  However, it is apparent from the medical 
evidence dated in recent years that the surgeries 
collectively improved on her neuropathy symptoms.  The 
letters from her doctor in January 1997 and February 1997 are 
highly probative that these symptoms in her left lower 
extremity were resolved.  The physician used such words as 
"well healed," and "quite good" in describing the 
claimant's symptoms.  Since that time, the Board notes that 
the claimant has developed pain in her other lower extremity, 
and the VA examiner in June 1999 linked those symptoms to the 
degenerative changes in the lumbar spine.  The claimant has 
reported that her pain in the right lower extremity is 
intermingled with numbness.  The VA examination report of 
June 1999 further reflects that she is having neuropathy into 
her right foot.  However, the current 40 percent rating 
contemplates severe symptomatology (see Code 5293), and the 
disability picture presented by the medical evidence is not 
consistent with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent relief.  That is, the medical evidence does not 
show pronounced intervertebral disc syndrome, within the 
meaning of Code 5293. 

Although the claimant is having degenerative changes in her 
lumbar back, her extension and flexion measurements were 
"surprisingly good" as of October 1998.  She could flex to 
80 degrees and extend to 25 degrees in June 1999.  The Board 
has considered additional loss due to pain, and she had 
straight leg raising pain at 80 degrees in October 1998, but 
her strength and station in her lumbosacral area were 
consistently good throughout the period of her appeal, and it 
again pertinent to note that her current 40 percent 
evaluation takes into account severe symptoms.  In summary, 
the claimant's degenerative disc disease of the lumbar spine 
is not productive of pronounced disability or more than 
severe intervertebral disc syndrome.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the low back disability has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.

The Board has further considered the applicability of the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) in 
connection with the appeal; however, the doctrine is 
inapplicable because the preponderance of the evidence was 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).











ORDER

The claim of entitlement to an evaluation in excess of 40 
percent for postoperative residuals, herniated nucleus 
pulposus with degenerative disc disease of the lumbar spine 
is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

